Citation Nr: 0800530	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-16 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased disability rating for service-
connected left knee patellofemoral syndrome, currently rated 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to April 
1981, from July 1990 to February 1994, and from November 1999 
to July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to adjudication of the veteran's claim.

The veteran's most recent VA medical examination for his 
service-connected left knee disability was in September 2004.  
At that time, the examiner reported that the veteran had pain 
on motion of his left knee and flexion limited to 95 degrees 
with discomfort at 85 degrees.  X-rays of the left knee 
showed mild degenerative arthritis.  The veteran was using a 
cane when walking due to pain in both of his knees.

The veteran's claims file includes VA medical records showing 
his ongoing complaints of left knee pain during multiple 
visits to VA medical facilities from 2004 to 2006.  The VA 
records indicate that the veteran was fitted with a brace for 
his left knee in July 2005; he was using a walker in December 
2005 due to chronic knee pain; a February 2006 orthopedic 
physician noted low grade effusion and degenerative arthritis 
in both knees; and a March 2006 x-ray showed moderate 
osteoarthritic changes in the left knee.  A May 2006 VA 
medical record shows that VA provided a rolling walker with a 
seat for the veteran based on the medical justification of 
bilateral osteoarthritis of the knees and ankles with limited 
mobility.

The VA medical records indicate that a new VA medical 
examination of the veteran's left knee is needed to assess 
its current condition.  See 38 U.S.C.A. § 5103A(d)(1); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any private and VA 
medical records pertaining to treatment of 
the veteran's left knee covering the 
period from September 4, 2004, to the 
present.

2.  Schedule a VA medical examination for 
the veteran.  The veteran's claims folder 
is to be made available to the examiner 
for review of all pertinent documents 
therein.  The examination report should 
note that the claims file was reviewed.  
The examiner should specifically review 
the medical records discussed above.

The examiner should address the following:

	A.  What are the current range of 
motion measurements for the veteran's left 
knee?

	B.  What is the causal link, if any, 
between the veteran's service-connected 
left knee patellofemoral syndrome and the 
diagnosed osteoarthritis in the veteran's 
left knee?  If the pain the veteran 
experiences in his left knee is 
attributable to one condition or the 
other, please explain.

	C.  What, if any, functional loss (i) 
does the veteran experience now and (ii) 
has he experienced at any notable stages 
since September 2003 due to any pain in 
his left knee?
	D.  What, if any, functional loss (i) 
does the veteran experience now and (ii) 
has he experienced at any notable stages 
since September 2003 due to weakness, 
fatigability, incoordination, lack of 
endurance, or pain on movement of his left 
knee?

	E.  If possible, please distinguish the 
extent to which the veteran's left knee 
disability after February 2006 is due to 
the incident in which he tripped and fell 
causing a filing cabinet to land on his 
left knee brace, and the extent to which 
it is due to the left knee patellofemoral 
syndrome for which he is service 
connected.

It would be helpful if the physician would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not likely" (meaning 
likelihood of at least 50%), or "less 
likely than likely" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not 
likely" does not mean "within the realm 
of medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided and reconcile conflicting 
opinions in the record, to the extent 
possible.

3.  After completion of the above, the 
AMC/RO should review the veteran's claims 
file to ensure that all of the foregoing 
requested development has been completed.  
In particular, the AMC/RO should review 
the requested medical report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand.  If it is not, the AMC/RO should 
implement corrective procedures.  Any 
compliance failure could result in further 
remands.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (The Board errs as a 
matter of law when it fails to ensure 
compliance with remand orders.).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC/RO should 
readjudicate the claim of entitlement to 
an increased disability rating for the 
veteran's service-connected left knee 
patellofemoral syndrome.  Readjudication 
should include consideration of staged 
ratings in compliance with the recent 
decision of the United States Court of 
Appeals for Veterans Claims in Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  If the claim remains 
denied, an appropriate supplemental 
statement of the case should be provided 
to the veteran and his representative, and 
they should have an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that making the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

